[Cite as State v. Smith, 2014-Ohio-4548.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO                                        :       APPEAL NO. C-130455
                                                             TRIAL NO. B-1206906
        Plaintiff-Appellee,                          :

  vs.                                                :
                                                                  O P I N I O N.
MARQUIS SMITH,                                       :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is:               Affirmed in Part, Sentence Vacated in Part, and
                                         Cause Remanded

Date of Judgment Entry on Appeal: October 15, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Bruce Hust, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




C UNNINGHAM , Presiding Judge.


       {¶1}   Defendant-appellant Marquis Smith appeals from the judgment of the

Hamilton County Court of Common Pleas convicting him of trafficking in drugs,

aggravated trafficking in drugs, and tampering with evidence. Because the trial court

was without authority to impose a driver’s license suspension as part of Smith’s

tampering-with-evidence sentence, we vacate that part of his sentence and remand

the cause for the trial court to enter a corrected judgment of conviction.

                                I. Background Facts

       {¶2}   Smith was indicted on seven counts related to criminal activity that

allegedly took place on October 10 and 11, 2012. After a bench trial, he was found

guilty of all five counts arising from the October 11 incident, which included several

drug offenses and the offense of tampering with evidence, but not guilty of the two

counts arising from the incident on October 10. The trial court merged some of the

drug counts, resulting in convictions for drug trafficking, aggravated drug trafficking,

and tampering with evidence, and sentenced Smith accordingly.

       {¶3}   With respect to each drug offense, the trial court imposed a five-year

prison term and a three-year driver’s license suspension.         With respect to the

tampering offense, a violation of R.C. 2921.12(A)(1), the court imposed a 24-month

term of incarceration and imposed a three-year driver’s license suspension.

                                      II. Analysis

       {¶4}   In his sole assignment of error, Smith argues that his tampering-with-

evidence sentence was contrary to law because the driver’s license suspension was

not an authorized penalty for the offense. We agree.

       {¶5}    “Crimes are statutory, as are the penalties therefor, and the only

sentence which a trial court may impose is that provided for by statute.” Colegrove

v. Burns, 175 Ohio St. 437, 438, 195 N.E.2d 811 (1964); see State v. Harris, 132 Ohio
2
                     OHIO FIRST DISTRICT COURT OF APPEALS



St.3d 318, 2012-Ohio-1908, 972 N.E.2d 509, ¶ 15; State v. Fischer, 128 Ohio St. 3d
92, 2010-Ohio-6238, 942 N.E.2d 332, ¶ 23; State v. Purdy, 1st Dist. Hamilton No.

C-010206, 2001 Ohio App. LEXIS 5036 (Nov. 9, 2001).                 The trial court was

authorized, and actually required, to impose driver’s license suspensions as part of

Smith’s sentences for the trafficking offenses. See R.C. 2925.03(D)(2) and (G). But

the state concedes, and we agree, that no statute authorized the court to impose a

driver’s license suspension as part of the tampering-with-evidence sentence.

       {¶6}    Thus the trial court, in sentencing Smith for tampering with evidence,

had no authority to suspend his driver’s license. That part of Smith’s sentence is

void. Harris at ¶ 14-15, overruling State v. Thomas, 1st Dist. Hamilton Nos. C-

090716 and C-090463, 2010-Ohio-4856, and State v. Fain, 188 Ohio App. 3d 531,

2010-Ohio-2455, 936 N.E.2d 93 (1st Dist.). Accordingly, we sustain the assignment

of error.

                                   III. Conclusion

       {¶7}    Because the trial court was without authority to impose a driver’s

license suspension as part of Smith’s tampering-with-evidence sentence, we vacate

that part of Smith’s sentence and remand the cause to the trial court to enter a

judgment of conviction consistent with law and this opinion. In all other respects,

we affirm the trial court’s judgment.

                      Affirmed in part, sentence vacated in part, and cause remanded.



HILDEBRANDT and FISCHER, JJ., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                              3